

115 S13 IS: No Windfalls for Government Service Act
U.S. Senate
2017-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 13IN THE SENATE OF THE UNITED STATESJanuary 3, 2017Mr. Whitehouse (for himself, Ms. Baldwin, Ms. Warren, and Mrs. Feinstein) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to prevent high net worth individuals from receiving tax
			 windfalls for entering government service.
	
 1.Short titleThis Act may be cited as the No Windfalls for Government Service Act.
		2.Lifetime limitation on nonrecognition of property sold to comply with conflict-of-interest
			 requirements
 (a)In generalSection 1043 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:
				
 (d)LimitationThe amount of gain to which subsection (a) applies with respect to any taxpayer for a taxable year shall not exceed $1,000,000 reduced by the amount of gain to which subsection (a) applied with respect to such taxpayer for all preceding taxable years..
 (b)Effective dateThe amendment made by this section shall apply to sales in taxable years beginning after December 31, 2016.